The opinion of the court was delivered by
Garrison, J.
The bill in this case was filed by the appellants to enjoin the respondent from conducting a mercantile business on lands lying oceanward of its pier and from erecting on said lands stores for that purpose. The decree dismissing this bill proceeded upon the ground that the alteration of the internal arrangement of an existing structure upon said pier by means of partitions was not an erection upon said pier within the meaning of the restrictive covenants on which the appellants rely.
The cases in this court and in the court of chancery dealing with the restrictive covenants affecting land oceanward of the boardwalk at Atlantic City and the specific application of some of these covenants and their provisos to the respondent’s pier are collected in the opinion of the learned vice-chancellor.
We concur in the conclusion reached by the learned vice-chancellor that the respondent’s pier, which was in existence at the time of the execution of “the boardwalk easement deed of April 30th, 1896,” is not affected by the proviso therein contained forbidding the sale of commodities upon any pier thereafter erected; and that the restrictive covenant contained in said deed against placing or erecting any building or structure *599on the ocean side of the boardwalk is not violated by the internal alteration of an existing structure and its subdivision into booths or shops by means of partitions.
Concurring as we do in the conclusion that the appellants have not shown themselves entitled to the relief prayed for, the decree of the court of chancery is affirmed.
For affirmance—Tiie Chief-Justice, Garrison, Swayze, Teenchard, Parker, Bergen, Voorhees, Kalisch, Bogert, Vredeneurgh, Vroom—11.
For reversal—None.